Citation Nr: 1133525	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  04-28 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for lower extremity edema, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1964 to September 1968.  

This matter was originally before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2003 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for lower extremity edema (claimed as swelling of the ankles and feet).  The Board remanded the case for additional development in May 2008, June 2009, and March 2010, and it has since been returned for further appellate review.  

The Board recognizes that, following the issuance of the most recent Supplemental Statement of the Case, the Veteran submitted additional lay and clinical evidence that was not accompanied by a waiver of RO consideration.  Nevertheless, he is not prejudiced by the Board's review of that new evidence, in the first instance, as the decision below is completely favorable and represents a complete grant of the benefits sought on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As a final introductory matter, the Board observes that, in a December 2006 rating decision, the RO denied the Veteran's claim for a total rating by reason of individual unemployability due to service connected disabilities (TDIU).  That rating decision then became final because the Veteran did not perfect a timely appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thereafter, the Veteran submitted testimony at his June 2009 BVA hearing that essentially constituted a new claim for a TDIU.  That issue was referred to the RO's attention in the prior remand.  However, as it has not yet been developed for appellate review and is not inextricably intertwined with the issue now before the Board, it is again referred to the RO for appropriate action.  See Kellar v. Brown, 6 Vet. App. 157 (1994).



FINDING OF FACT

The Veteran's currently diagnosed lower extremity edema is causally or etiologically related to his service-connected diabetes mellitus.   


CONCLUSION OF LAW

Lower extremity edema is proximately due to or the result of the service connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, given the favorable decision on the claim being addressed by this decision, the Board finds that any deficiency in the VA's "duty to notify" and "duty to assist" obligations would represent harmless error.  Consequently, the Board will dispense with any additional discussion of the VA's "duty to notify" and "duty to assist" obligations.

In this case, the Veteran contends that he suffers from edema of the ankles and feet that is related to his period of active service or to a service connected disability, and that service connection is therefore warranted.  Specifically, he asserts that he developed this condition as a consequence of his service-connected diabetes mellitus.  

In support of his claim, the Veteran has submitted lay statements from his spouse, mother-in-law, and long-time friends indicating that his ankle and feet swelling has persisted in connection with his diabetes and has progressively worsened over time.
The Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009). Accordingly, in view of the Veteran's above assertions, the Board will now consider whether service connection for lower extremity edema is warranted both on a direct basis and as secondary to his diabetes mellitus.  Id.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Service connection can also be granted when a disability is the proximate result of or due to a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additionally, the aggravation of a non-service-connected disorder by a service-connected disability is compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service connected disability.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records are negative for complaints, treatment, or diagnoses related to edema.  Consequently, the Board finds that chronicity in service is not established in this case.  As chronicity in service has not been established, a showing of continuity of symptoms after discharge is required to support the Veteran's claim for service connection.  38 C.F.R. § 3.303(b).  

The pertinent post-service evidence includes a January 2003 VA examination in which the Veteran reported a long history of diabetes mellitus dating back to 1975.  Significantly, he also complained of swelling of the ankles and feet, which had first manifested in 2000 and had been treated with prescription medication since December 2002.  Clinical evaluation revealed mild pigmentary changes in the lower extremities, with associated onychomycosis, tinea pedis, and 1+ edema, bilaterally.  Notwithstanding those clinical findings, the January 2003 VA examiner determined that Veteran did not currently exhibit swelling of the ankles and feet, secondary to his diabetes mellitus.  However, the examiner declined to provide a rationale for that opinion.  Nor did he indicate that it was predicated on a review of the Veteran's pertinent clinical history.

On a follow-up VA examination in July 2006, the Veteran reiterated his complaints of ankle and feet swelling.  Although clinical testing was negative for any evidence of pitting edema, the July 2009 VA examiner diagnosed the Veteran with intermittent edema based on his reported history.  Nevertheless, that VA examiner declined to attribute the Veteran's edema to his diabetes mellitus, opining that obesity was a more likely cause.

The Veteran underwent a third VA examination in October 2009 in which he again complained of persistent swelling in his lower extremities, accompanied by numbness.  Clinical testing revealed "very minimal nonpitting" edema in the feet, with no sign of ankle swelling.  After reviewing the results of the examination, pertinent medical literature, and other evidence then of record, the October 2009 VA examiner echoed the findings of her July 2006 predecessor by opining that the Veteran met the diagnostic criteria for lower extremity edema, which was unrelated to his diabetes mellitus.  However, unlike her predecessor, the October 2009 examiner did not expressly attribute the Veteran's edema to his obesity, but instead noted that the former condition was most likely secondary to a capillary link.  In this regard, the October 2009 examiner noted that edema could occur "when tiny blood vessels in the body (capillaries) leak fluid ... into the surrounding tissue, causing [that] tissue to swell."

The record thereafter shows that the Veteran submitted written statements, dated in January 2003 and October 2005, from a private internist who professed to have treated him since the mid-1990s for lower extremity edema and related complications.  Additionally, the Veteran submitted July 2004, March 2008, and October 2009 statements from a podiatrist and a nurse practitioner, who also claimed to have treated him for many years for edema symptoms.  Significantly, all three medical providers indicated that the Veteran's symptoms were a direct consequence of his service-connected diabetes.  Moreover, the nurse practitioner indicated the Veteran's symptoms had progressively worsened to the point that he met the criteria for distal small vessel disease of the left lower extremity, which had been diagnosed using a peripheral artery disease (PAD) test.  

The Board acknowledges that the report of the Veteran's PAD test is currently not of record.  Nevertheless, the Board finds that an additional remand to obtain this medical evidence is unnecessary, given that it has decided to allow the Veteran's service connection claim.  In view of this favorable disposition, which represents a full grant of the benefits sought on appeal, any additional development would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).  Rather, remanding this case to search for missing private treatment records would be a redundant exercise and would result only in additional delay with no benefit to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). VAOPGCPREC 5- 04 (2004), 69 Fed. Reg. 59,989 (2004).

Pursuant to the Board's March 2010 remand, the RO obtained a follow-up medical opinion in which a third VA examiner essentially reconciled the findings of her July 2006 and October 2009 predecessors by determining that the Veteran's obesity had caused his capillary leaks, which, in turn, had given rise to his edema.  Significantly, however, the November 2010 VA examiner made no mention of the positive nexus opinions rendered by the Veteran's private treating internist, podiatrist, and nurse practitioner, despite the Board's express request that she consider that newly submitted evidence.  

Following the issuance of the most recent VA opinion, the Veteran submitted a written statement challenging the November 2010 examiner's findings of a causal link between his edema and obesity.  In this regard, the Veteran emphasized that his lower extremity edema had persisted despite his recent dramatic weight loss.  In addition to that lay rebuttal, the Veteran provided additional medical opinion evidence in support of his claim.  Specifically, he submitted May 2010 and June 2011 written statements from his private treating nurse practitioner and internist, who respectively reiterated their prior findings of a direct causal link between the Veteran's diabetes mellitus and edema.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this case, the Board has duly considered the multiple VA opinions obtained in connection with the Veteran's claim.  Those opinions collectively indicate that the Veteran's lower extremity edema is unrelated to his service-connected diabetes and is instead the product of an obesity-induced capillary leak.  As noted above, however, all but the final of those VA opinions were rendered prior to the submission of positive nexus opinions from the Veteran's private treating providers and, thus, did not take that critical evidence into account.  

Under current VA law, the Board has obligated to analyze the credibility and probative value of all pertinent evidence of record and provide reasons for its rejection of any such evidence that is favorable to the Veteran.  Eddy v. Brown, 9 Vet. App. 52 (1996); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Accordingly, the Board, in its March 2010 remand, requested a new VA opinion that would expressly consider the recently submitted nexus opinions supporting the Veteran's claim.  However, while the November 2010 VA examiner noted that she had access to the claims file, she declined to address and reconcile her findings with the newly submitted positive opinion evidence.  Consequently, the Board finds that November 2010 VA examiner's opinion did not substantially comply with the terms of the March 2010 remand.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand).  Moreover, the Board considers it significant that the November 2010 VA examiner's opinion predated and, thus, did not consider the additional positive nexus opinions, dated in May 2010 and June 2011, which were subsequently added to the claims file.  For these reasons, the Board considers that November 2010 opinion, like the VA opinions that preceded it, to be inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes efforts to provide an examination or etiological opinion, even if not required to do so, an adequate one must be produced).

Notwithstanding the inadequacies of the aforementioned VA opinions, the Board finds it unnecessary to obtain a new opinion in this particular case.  Indeed, a remand for an additional VA opinion would only result only in additional delay with no benefit to the appellant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). VAOPGCPREC 5-04, 69 Fed. Reg. 59,989 (2004).  That is because the private nexus opinions, standing alone, are sufficient to grant the Veteran's service connection claim. 

The Board recognizes that none of the private medical providers who rendered those positive nexus opinions appears to have had access to the Veteran's claims file.  Nevertheless, the Board observes that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for private medical opinions, and a private medical opinion may not be discounted solely because the opining clinician did not conduct such a review.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, a private examiner's reliance on statements from the Veteran is not a sufficient basis, in and of itself, to disregard that examiner's opinion.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

Here, the Board considers it significant that, in addition to relying on the Veteran's statements, the private internist, podiatrist, and nurse practitioner all based their findings on their long-term treatment of the Veteran and a review of his pertinent clinical history.  Prejean v. West, 13 Vet. App. 444 (2000).  Moreover, while none of those private opinions is supported by a detailed rationale, each is consistent with the other lay and clinical evidence, which the Board deems probative, and there are no competent contrary opinions of record.  Further, the Board observes that, while not a physician, the podiatrist is a licensed medical professional and, thus, is competent to provide medical nexus evidence within the realm of his expertise.  Pond v. West, 12 Vet. App. 341 (1999).  Similarly, the Veteran's private nurse practitioner is also competent to provide an etiological opinion in support of his claim.  YT v. Brown, 9 Vet. App. 195 (1996); Goss v. Brown, 9 Vet. App. 109 (1996).

After a careful review of the claims file, the Board finds that the pertinent evidence of record indicates that it is at least as likely as not that the Veteran's current lower extremity edema is related to his service-connected diabetes mellitus.  While mindful of the negative VA opinion evidence, the Board has determined, for the foregoing reasons, that the private positive nexus opinions are more probative with respect to the Veteran's claim.  

Moreover, the Board finds that the above private nexus opinions collectively support the Veteran's own assertions, and those of his spouse, mother-in-law, and long-time friends, regarding the ankle and feet swelling that has persisted in association with his diabetes and has worsened over time despite his recent weight loss.  In this regard, the Board observes that the Veteran is competent to report symptoms, such as persistent ankle and feet swelling and weight loss, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Similarly, his spouse, mother-in-law, and friends are competent to comment on those symptoms of which they have personal knowledge.  Further, the Board considers all of their statements to be credible as they are facially plausible, internally consistent, and consistent with the other competent evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Based on the foregoing, the Board finds that the balance of positive and negative evidence is at the very least in relative equipoise with respect to whether the Veteran's service-connected diabetes caused or materially contributed to his lower extremity edema.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for edema is warranted as secondary to his diabetes.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Finally, as the evidence of record supports a grant of service connection for edema on a secondary basis, the Board need not address the Veteran's direct service connection contentions.  


ORDER

Service connection for lower extremity edema is granted.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


